12/03/2021
                 IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                          September 8, 2021 Session

                  A.B. NORMAL, LLC V. STATE OF TENNESSEE

                     Appeal from the Tennessee Claims Commission
                  No. T20192248-1     James A. Haltom, Commissioner


                                No. M2020-01390-COA-R3-CV


A property owner whose property was destroyed by a lightning-induced fire filed suit
against the State on the theory of negligence. The Claims Commission dismissed the case
after concluding that any negligence on the part of the State was not the proximate cause
of the property owner’s injury. Finding no error, we affirm the decision of the Claims
Commission.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Claims Commission
                                        Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and KRISTI M. DAVIS, J., joined.

Cody Russell Galaher, Franklin, Tennessee, for the appellant, A.B. Normal, LLC.

Herbert H. Slatery, III, Attorney General and Reporter, Andrée Blumstein, Solicitor
General, and William Michael Evans, Assistant Attorney General, for the appellee, State
of Tennessee.

                                             OPINION

                          FACTUAL AND PROCEDURAL BACKGROUND

       A.B. Normal, LLC, (“A.B. Normal”) owns real property located off of State
Highway 85 in Gainesboro, Tennessee. Karen Isenhower and Charles Cummings1 lived in
a house on the property. In September 2018, Ms. Isenhower and Mr. Cummings contacted
the Tennessee Department of Transportation (“TDOT”) about problems they observed with
an easement bridge that provided the sole means of accessing the property. Specifically,
   1
     According to the record, Ms. Isenhower is a representative of A.B. Normal, and Charles Cummings is
her son.
Ms. Isenhower and Mr. Cummings informed TDOT that the property became entirely
inaccessible any time there was a hard rain because the bridge would flood and become
impassible.

       Lisa Scantland, a TDOT employee, inspected the bridge in September 2018. She
returned to the property in December 2018 along with one of her co-workers, Joshua Neal,
to inspect the bridge for the flooding issues that frequently left the property inaccessible.
Thereafter, Bo Hoskins, a TDOT engineer, conducted a teleconference with Mr. Neal, Ms.
Isenhower, and Mr. Cummings. During this teleconference, Mr. Cummings expressed his
safety concerns that the bridge’s tendency to flood would prevent authorities from reaching
the property during an emergency. Mr. Hoskins concluded, however, that there were no
exigent circumstances or concerns for TDOT to address at that time.

       Approximately two months later, on February 6, 2019, lightning struck the property
during a heavy thunderstorm, causing a fire in the house. Mr. Cummings called 911 and,
when firefighters arrived, the fire had destroyed only the bathroom. One fire truck
managed to cross the bridge but became immobilized. After making minimal progress
combating the fire, the firefighters were ordered to evacuate and let the house burn due to
safety concerns regarding floodwater encroaching the bridge. Thereafter, additional
emergency responders arrived on the scene but were unable to cross the bridge because it
was submerged in more than thirty inches of water. The fire completely destroyed the
house and eventually burned at least eight acres of farmland used for growing hay.

        A.B. Normal filed a claim for damages against the State in the Division of Claims
and Risk Management on April 12, 2019. When the claim was transferred to the Tennessee
Claims Commission several months later, A.B. Normal filed a formal complaint alleging
that it was entitled to $350,000 in damages due to the State’s negligence. According to
A.B. Normal, the State was responsible for maintaining the bridge but failed to do so,
resulting in the bridge flooding and the property being inaccessible by emergency services
the night of the fire.2 The State responded by filing a motion to dismiss the complaint
pursuant to Tenn. R. Civ. P. 12.02(6) for failure to state a claim upon which relief could be
granted, arguing that A.B. Normal could not prove proximate cause because lightning,
rather than the flooded bridge, caused the fire that destroyed the property.

       After hearing the matter, the Claims Commission granted the State’s motion and
dismissed the case based on its conclusion that “lightning started a fire, which was the
proximate, or legal cause of the plaintiff’s injury. The lightning was the substantial factor
in the harm done to [A.B. Normal], as opposed to anything the State did or did not do.”
  2
     In the complaint, A.B. Normal also asserted a claim for an injunction ordering the State to “promptly
repair or adequately replace” the bridge. The Claims Commission dismissed this claim because it lacked
jurisdiction over such a claim pursuant to Tenn. Code Ann. § 9-8-307(a)(1), which limits the Claims
Commission to granting monetary relief. See Burchfield v. State, 774 S.W.2d 178, 184 (Tenn. Ct. App.
1988).
                                                  -2-
A.B. Normal appealed and presents a solitary issue for our review: whether the trial court
erred in granting the motion to dismiss.

                                   STANDARD OF REVIEW

       A motion to dismiss a complaint pursuant to Tenn. R. Civ. P. 12.02(6) “challenges
only the legal sufficiency of the complaint, not the strength of the plaintiff’s proof or
evidence.” Webb v. Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426
(Tenn. 2011). A defendant filing “a motion to dismiss ‘admits the truth of all of the relevant
and material allegations contained in the complaint, but . . . asserts that the allegations fail
to establish a cause of action.’” Id. (quoting Brown v. Tenn. Title Loans, Inc., 328 S.W.3d
850, 854 (Tenn. 2010)). A court resolves a Rule 12.02(6) motion “by examining the
pleadings alone.” Ellithorpe v. Weismark, 479 S.W.3d 818, 824 (Tenn. 2015).

        When determining whether a complaint should be dismissed for failure to state a
claim, the court “‘must construe the complaint liberally, presuming all factual allegations
to be true and giving the plaintiff the benefit of all reasonable inferences.’” Tigg v. Pirelli
Tire Corp., 232 S.W.3d 28, 31 (Tenn. 2007) (quoting Trau-Med of Am., Inc. v. Allstate Ins.
Co., 71 S.W.3d 691, 696 (Tenn. 2002)). A motion to dismiss should be granted if it appears
that the plaintiff cannot prove any set of facts in support of the claim entitling him or her
to relief. Webb, 346 S.W.3d at 426. A trial court’s decision to grant or deny a motion to
dismiss involves a question of law which we review de novo with no presumption of
correctness. Myers v. AMISUB (SFH), Inc., 382 S.W.3d 300, 307 (Tenn. 2012).

                                          ANALYSIS

        It has long been established that “‘[t]he State of Tennessee, as a sovereign, is
immune from suit except as it consents to be sued.’” Stewart v. State, 33 S.W.3d 785, 790
(Tenn. 2000) (quoting Brewington v. Brewington, 387 S.W.2d 777, 779 (Tenn. 1965)). The
State has consented to be sued for negligently designed and maintained state highways and
bridges, as well as for dangerous conditions on state maintained highways that present a
foreseeable risk and of which the State had sufficient prior notice. Tenn. Code Ann. § 9-
8-307(a)(1)(I), (J). To prevail on a negligence claim, a plaintiff must prove five essential
elements: “1) a duty of care owed by the defendant to the plaintiff; 2) conduct falling
below the applicable standard of care amounting to a breach of that duty; 3) an injury or
loss; 4) causation in fact; and 5) proximate, or legal, cause.” King v. Anderson Cnty., 419
S.W.3d 232, 246 (Tenn. 2013).

       At issue in this case is the proximate cause element. Proximate cause is a type of
causation that focuses on “‘whether the policy of the law will extend responsibility for that
negligent conduct to the consequences that have occurred.’” Id. (quoting Kilpatrick v.
Bryant, 868 S.W.2d 594, 598 (Tenn. 1993)). It puts “a limit on the causal chain, such that,
even though the plaintiff’s injury would not have happened but for the defendants’ breach,

                                             -3-
defendants will not be held liable for injuries that were not substantially caused by their
conduct or were not reasonably foreseeable results of their conduct.” Hale v. Ostrow, 166
S.W.3d 713, 719 (Tenn. 2005). In other words, a negligent act is the proximate cause of
an injury if the injury “‘is the natural and probable consequence’” of the negligent act. Doe
v. Linder Constr. Co., Inc., 845 S.W.2d 173, 181 (Tenn. 1992) (quoting Ward v. Univ. of
the South, 354 S.W.2d 246, 250 (Tenn. 1962)). Tennessee courts use a three-pronged test
to determine proximate cause:

       “1) the tortfeasor’s conduct must have been a ‘substantial factor’ in bringing
       about the harm being complained of; and 2) there is no rule or policy that
       should relieve the wrongdoer from liability because the manner in which the
       negligence has resulted in the harm; and 3) the harm giving rise to the action
       could have reasonably been foreseen or anticipated by a person of ordinary
       intelligence and prudence.”

King, 419 S.W.3d at 247 (quoting Hale, 166 S.W.3d at 719).

        Here, the determination of whether the State’s supposed negligent design and
maintenance of the bridge was the proximate cause of A.B. Normal’s injury hinges on the
first requirement—whether the flooded bridge was a substantial factor in bringing about
the destruction of A.B. Normal’s property. The Claims Commission concluded that
lightning, not the flooded bridge, was the proximate cause of the injury because it was the
substantial factor in causing the fire that destroyed A.B. Normal’s property. On appeal,
A.B. Normal acknowledges that lightning striking the home started the fire that destroyed
the property, but it argues that emergency services could have easily extinguished the fire
before it entirely consumed the home and several acres of farmland if the State had repaired
the bridge to mitigate or prevent flooding during a heavy rain. Thus, A.B. Normal asserts,
the flooded bridge was a substantial factor in bringing about the destruction of the property.

       We are unaware of any Tennessee cases directly on point, but we have found two
concerning similar issues that provide guidance: Davis v. Country Club, Inc., 381 S.W.2d
308 (Tenn. Ct. App. 1963) and Hames v. State, 808 S.W.2d 41 (Tenn. 1991). In Davis, a
storm arose while a golfer was on a golf course, causing the golfer to seek cover in a
weather shelter that was not lightning proof. Davis, 381 S.W.2d at 309, 311. The golfer
sustained injuries when lightning struck the shelter, and she sued the golf course on the
theory that it was negligent in failing to equip the shelter with lightning protection
materials. Id. at 311. A jury returned a verdict finding the golf course negligent and
awarded the golfer damages, but the trial court set aside the jury’s verdict and entered a
directed verdict finding the golf course was not negligent and dismissing the case. Id. at
309. On appeal, this Court affirmed the trial court holding that there was no conduct falling
below an applicable standard of care and no proximate causation. Id. at 311. The court
explained that lightning strikes are acts of God and, “‘when an act of God or an accident
combines or concurs with the negligence of the defendant to produce the injury,’” the rule

                                            -4-
is that “‘the defendant is liable if the injury would not have resulted but for his own
negligent act or omission.’” Id. at 310 (quoting Ferebee v. Norfolk S. R. Co., 79 S.E. 685,
686 (N.C. 1913), aff’d, 238 U.S. 269 (1915)). Because the “[b]are possibility” of lightning
striking the shelter was too remote to give rise to a requirement of due care, the Davis court
concluded that legal liability could not be imposed on the golf course. Id. at 311.

        Many years later, the Hames Court considered a similar issue. In that case, the State
owned a golf course with no lightning proof shelters on it despite the United States Golf
Association’s recommendations regarding the prevention or minimization of the dangers
of lightning. Hames, 808 S.W.2d at 42. When a thunderstorm moved over the golf course,
a golfer died from being struck by a bolt of lightning. Id. The golfer’s widow sued the
State under the theory that, although lightning is an act of God, the State was negligent in
failing to maintain a warning system or constructing lightning proof shelters. Id. at 43.
The Claims Commission dismissed the case, but the Court of Appeals reversed and held
that “[t]he failure to post signs warning of the hazards of lightning on the golf course
coupled with the failure to provide lightning proof shelters, along with the lack of a policy
to clear the course during thunderstorms, constitute the proximate cause of [the golfer’s]
death.” Id. at 44. Our Supreme Court reversed and reinstated the Claims Commission’s
dismissal after determining that an act of God caused the golfer’s death rather than anything
the State may or may not have done. Id. at 45. The Court explained:

       As to proximate causation, it appears that the proximate cause of the death
       was the bolt of lightning, as opposed to anything that the State may or may
       not have done. While the argument can be made that the absence of lightning
       proof shelters and warning devices was to some extent responsible for the
       death, the rule is that where two distinct causes, unrelated in operation, one
       of them being the “direct cause” and the other furnishing the condition by
       which the injury was made possible, the former alone is to be regarded as the
       proximate cause of the result. Even assuming that the failure to provide
       shelters or utilize warning devices was negligence, such failure merely
       furnished the condition by which the lightning could strike the decedent.

Id. (citing Ward, 354 S.W.2d at 251).

        Thus, the holdings in Davis and Hames establish that, if an act of God is the direct
cause of a plaintiff’s injury while the defendant’s act or failure to act merely furnished the
condition by which the plaintiff’s injury was possible, the act of God was the sole
proximate cause of the injury. This principle is in line with holdings in cases from other
jurisdictions that have considered facts similar to those in the present case. For instance,
in Hazel v. City of Owensboro, 99 S.W. 315, 315 (Ky. 1907), the plaintiff’s home caught
fire “from some cause unknown to her.” She discovered the fire shortly after it had started
and alerted the local fire department. Id. at 315. Because the only street over which the
fire department could access her property was in such poor condition that it was

                                            -5-
impassable, the fire department was considerably delayed in arriving to combat the fire.
Id. Consequently, the fire destroyed the plaintiff’s home because the fire “was beyond
control” when the fire department finally arrived. Id. The plaintiff sued the city alleging
that her loss “was the result of the negligence of the city in failing to keep its streets in
reasonably safe condition for public travel.” Id. The trial court entered a judgment in favor
of the city, and the plaintiff appealed. Id.

       On appeal, the Hazel Court affirmed the trial court after concluding that any
negligence of the city was not the proximate cause of the plaintiff’s injury. Id. at 315-16.
As the court explained,

       Her loss directly resulted from the fire. The negligent condition of the street
       had nothing to do with the origin of the fire. So that the question is, could or
       would the fire have been extinguished if the street had been in good condition
       for public travel, or, to put it another way, was the destruction of her house
       caused by the negligent condition of the street? This is altogether
       problematical. Certain it is that the city was in no wise responsible for the
       fire, and in this particular it committed no breach of duty. Nor can it be said
       that it could reasonably be anticipated by the city that any loss by fire would
       result from the condition of the street. This being true, it is difficult to
       perceive upon what ground the city can be asked to respond in damages
       because its street was out of repair. The connection between the condition
       of the street and the fire is too remote; in fact there is none.

Id. at 316; see also McAfee v. State, 149 N.Y.S.2d 547 (N.Y. Ct. Cl. 1956) (affirming
dismissal where condition of the road required fire department to take a circuitous route
because “the State is not liable for damages caused by fire, due to the impediment or delay
of fire apparatus by reconstruction or repair of the highway under legislative authority”).

        Similarly, in Sheley v. Swing, 65 Ohio App. 109, 110 (Ohio Ct. App. 1939), the
plaintiff alleged that a fire destroyed her home because the county road abutting her
property was impassable for the fire extinguishing equipment used by the fire department
due to the city’s digging of ditches across the road. The plaintiff sued the county
commissioners, alleging that the fire department arrived in time to extinguish the fire but
was prevented from doing so due to the county’s negligence in maintaining the road. Id.
at 110-11. The trial court dismissed the case and, on appeal, the Ohio Court of Appeals
affirmed after determining that the condition of the road was not the proximate cause of
the plaintiff’s injury. As the court stated,

       The negligence creating liability is “in not keeping any such road or bridge
       in proper repair.” For what? Plainly, for travel. Its condition in relation to
       travel would determine whether the duty had been performed. Clearly, the
       meaning of this would seem to be that to create a liability, the road would

                                            -6-
       have to be out of repair and that that condition had been caused by the
       defendants’ failure to exercise reasonable care. It is only the conduct in
       relation to the repair that is of significance in this connection. . . . Until a
       person proceeds to use the road, he does not bring himself in relation to the
       county in such a way as to cause the duty to become active for his protection.
       The negligence inhered in the condition of the road. It was not ambulatory.
       Juxtaposition could only be created by the public coming to it, and that could
       only be accomplished by using the highway, or by being so close to the
       highway that injury was received as a direct result of the defect.

              Now the plaintiff was not traveling upon this highway. The members
       of the . . . fire department were, but no injury was suffered by them. They
       are not parties to this action. Nothing happened on the highway. No force
       emanated from it that harmed the plaintiff’s property. Until the plaintiff
       should bring her property within the perimeter of the zone of danger created
       by the defect, no duty was owing to her, and until a duty arose, no damage
       suffered could be the proximate result of the defect.

Id. at 111-12 (citing 22 Ruling Case Law, 116 Section 5).

        Applying the foregoing principles to the facts in the case at bar, we conclude that
any negligence of the State in maintaining the bridge was not the proximate cause of A.B.
Normal’s injury. Nothing emanated from the bridge to destroy A.B. Normal’s property.
Indeed, the loss directly resulted from a fire ignited by lightning striking the property rather
than from anything the State did or did not do. As Billy Joel once sang, “We didn’t start
the fire. No, we didn’t light it, but we tried to fight it.” BILLY JOEL, We Didn’t Start the
Fire, on STORM FRONT (Columbia Records 1989). Any negligence of the State in
designing or maintaining the bridge merely furnished the condition by which the fire could
destroy the property. The connection between the cause of the fire and the actions or
inactions of the State is too remote. Thus, under these circumstances, the condition of the
bridge was not a substantial factor in bringing about the injury—the lightning-induced fire
was. The lightning-induced fire is, therefore, the sole proximate cause of A.B. Normal’s
injury. Based on the foregoing, we conclude that the Claims Commission properly
dismissed the case pursuant to Tenn. R. Civ. P. 12.02(6).

                                        CONCLUSION

       The judgment of the Claims Commission is affirmed. Costs of this appeal are
assessed against the appellant, A.B. Normal, LLC, for which execution may issue if
necessary.

                                                     _/s/ Andy D. Bennett_______________
                                                     ANDY D. BENNETT, JUDGE

                                             -7-